                    Case 18-11535-LSS                     Doc 125           Filed 03/09/20              Page 1 of 8




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE


    In re:                                                             Chapter 7

    THE ART INSTITUTE OF                                               Case No. 18-11535(LSS)
                                               i
    PHILADELPHIA LLC,et al,
                                                                       Jointly Administered

                                     Debtors.                          Objection Deadline: March 16,2020,at 4:00 p.m.(ET)
                                                                       Hearing Date: March 26,2020, at 3:30 p.m.(ET)

              CHAPTER 7 TRUSTEE’S MOTION FOR AN ORDER AUTHORIZING
                THE ISSUANCE OF SUBPOENAS FOR THE PRODUCTION OF
                 DOCUMENTS AND DISCOVERY FROM GOLDMAN SACHS
             PURSUANT TO BANKRUPTCY RULE 2004 AND LOCAL RULE 2004-1


             George L. Miller, chapter 7 trustee (the “Trustee”)to the estates ofthe above-captioned

debtors (collectively, the “Debtors”), hereby submits this motion (the “Motion”) pursuant to Rule

2004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 2004-1

ofthe Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court

for the District of Delaware (the “Local Rules”)for the entry of an order(the “Rule 2004 Order”)

substantially in the form annexed hereto as Exhibit A. authorizing the Trustee to issue




1
  The last four digits of the Debtors’ taxpayer identification numbers are as follows: American Education Centers, Inc.(6160); Argosy Education
Group,Inc.(5674); Argosy University of California LLC(1273); Brown Mackie College - Tucson, Inc.(4601);Education Finance III LLC(2533);
Education Management LLC(6022);Education Management II LLC(2661); Education Management Corporation (9571); Education Management
Holdings II LLC(2529); Higher Education Services II LLC(3436); Miami International University of Art & Design, Inc.(1065); South Education
- Texas LLC (2573); South University of Florida, Inc.(9226); South University of Michigan, LLC (6655); South University of North Carolina
LLC (9113); South University of Ohio LLC (9944); South University of Virginia, Inc. (9263); South University, LLC (7090); Stautzenberger
College Education Corporation(4675); TAIC-San Diego, Inc.(1894);TAIC-San Francisco, Inc.(9487);The Art Institutes International Minnesota,
Inc. (6999); The Art Institute of Atlanta, LLC (1597); The Art Institute of Austin, Inc. (3626); The Art Institute of Califomia-Hollywood, Inc.
(3289); The Art Institute of California-Inland Empire, Inc.(6775); The Art Institute of California - Los Angeles, Inc.(4215); The Art Institute of
California-Orange County, Inc.(6608); The Art Institute of Califomia-Sacramento, Inc.(6212); The Art Institute of Charleston, Inc.(6048); The
Art Institute of Charlotte, LLC(4912); The Art Institute ofColorado, Inc.(3062); The Art Institute of Dallas, Inc.(9012); The Art Institute of Fort
Lauderdale, Inc.(0255); The Art Institute of Houston, Inc.(9015); The Art Institute of Indianapolis, LLC (6913); The Art Institute of Las Vegas,
Inc.(6362); The Art Institute of Michigan, Inc.(8614); The Art Institute of Philadelphia LLC(7396); The Art Institute of Pittsburgh LLC(7441);
The Art Institute of Portland, Inc.(2215); The Art Institute of Raleigh-Durham, Inc.(8031); The Art Institute of St. Louis, Inc.(9555); The Art
Institute of San Antonio, Inc. (4394); The Art Institute of Seattle, Inc. (9614); The Art Institute of Tampa, Inc. (6822); The Art Institute of
Tennessee-Nashville, Inc.(5359); The Art Institute of Virginia Beach LLC(2784); The Art Institute of Washington, Inc.(7043); The Art Institutes
International II LLC(9270); The Illinois Institute of Art at Schaumburg, Inc.(3502);The Illinois Institute of Art, Inc.(3500);The Institute ofPost-
Secondary Education, Inc.(0283);The New England Institute ofArt, LLC(7798);The University ofSarasota, Inc.(5558); Western State University
of Southern California(3875).



DOCS DE:227392.3 57092/001
               Case 18-11535-LSS             Doc 125       Filed 03/09/20   Page 2 of 8




subpoenas and directing discovery from Goldman Sachs(“Goldman Sachs”). In support of the

Motion, the Trustee respectfully represents as follows:

                                      PRELIMINARY STATEMENT


                 1.          By this Motion, the Trustee seeks the entry of an order authorizing the

Trustee to issue subpoenas pursuant to Bankruptcy Rules 2004 and 9016 and seek production of,

among other things, documents and information generated or obtained by Goldman Sachs in

connection with its ownership of and relationship to the Debtors, including but not limited to:(a)

email and other communications to or from the Debtors,(b) email and other communications

among Goldman Sachs personnel or representatives,(c) email and other communications to or

from Providence Equity Partners and/or Leeds Equity Partnership,(d) notes, memoranda or other

documents reflecting communications with the Debtors, Providence and/or Leeds Equity

Partnership,(e) documents relating to the business plan, marketing efforts and/or valuation ofthe

Debtors, and (f) other notes, memoranda or documents relating to the Debtors (colleetively, the

 Information”).

                 2.          If it becomes necessary, the Trustee may also seek to conduct depositions

of Goldman Sachs’s representatives concerning the topics covered by the Document Requests.

Therefore, the Trustee requests that the Court compel Goldman Sachs to make their

representatives with knowledge of the relevant facts available for depositions by the Trust on

fifteen (15) days written notice to their counsel.

                 3.          The requested discovery is necessary for the Trustee to investigate the

prepetition actions taken by Goldman Sachs as one of the owners of the Debtors, as well as

actions taken by others, including, but not limited to, the Debtors’ directors and officers.




                                                       2
DOCS DE:227392.3 57092/001
               Case 18-11535-LSS              Doc 125       Filed 03/09/20    Page 3 of 8




                                       JURISDICTION AND VENUE

                 4.          This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334. This matter is a core proceeding under 28 U.S.C. § 157(b). Venue of the Debtor’s

bankruptcy case and this Motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                 5.          The statutory predicates for the relief sought herein are seetion 105 of title

11 of the United States Code (the “Bankruptcy Code”). Bankruptcy Rule 2004, and Rule 2004-1

of the Local Rules.


                                               BACKGROUND


A.      Case Background

                 6.          On June 29, 2018 (the “Petition Date”), each Debtor commenced with the

United States Bankruptcy Court for the District of Delaware a voluntary case under chapter 7 of

title 11 of Bankruptey Code (each, individually, the “Chapter 7 Case” or collectively, the

 Chapter 7 Cases’’).

                 7.          George L. Miller was appointed as the Trustee for each of the Debtors in

their Chapter 7 Cases.

                 8.          The Art Institute of Philadelphia LLC together with its Debtor affiliates.

were among the largest providers of postsecondary education in North America, operating 110

primary locations across 32 U.S. states and in Canada. The Debtors were organized into four

separate education systems: The Art Institutes; South University; Argosy University; and Brown

Mackie Colleges.

                                Goldman Sachs Relationship to the Debtors


                 9.          Beginning in 2006, Goldman Sachs held a substantial ownership interest

in Debtor Education Management Corporation, the ultimate parent of the remaining Debtors.



                                                        3
DOCS_DE:227392.3 57092/001
               Case 18-11535-LSS             Doc 125       Filed 03/09/20   Page 4 of 8




                 10.         The Trustee is investigating potential claims on behalf of the Debtors

against the former owners and others, including claims arising out of the conduet at issue in

litigation prosecuted in the United States District Court for the Western District of Pennsylvania

captioned United States ex rel. Lynntoya Washington v. Education Management LLC, et al..

Civil Aetion No. 07-461, United States ex rel. Jason Sobek v. Education Management LLC, et

al, Civil Action No. 10-131, and United States ofAmerica ex rel. Michael Laukaitis, et al. v. The

Art Institute Online, Inc. and Education Management Corp., Civil Action No. 11-601, as well as

investigations by state attorneys general that resulted in the entry of consent judgments against

certain Debtors in various state courts in or around November 2015.

                                           RELIEF REQUESTED

                 11.         The Trustee seeks to examine the Information regarding the Debtors that

are in Goldman Saehs’s possession, custody and control to determine the nature and extent of

any causes of aetion or claims that may exist on behalf of the Debtors’ estates.

                 12.         By this Motion, the Trustee seeks entry of an order authorizing the Trustee

to issue such subpoenas as may be necessary to compel access to the Information and directing

Goldman Sachs to produce documents responsive to the requests set forth in Exhibit B (the

 Document Requests”) attached to this Motion. The Trustee further requests that responses to

the Document Requests be delivered to Colin R. Robinson, Esq., Pachulski Stang Ziehl & Jones

LLP,919 N. Market Street, 17"’ Floor, P.O. Box 8705, Wilmington DE 19801 within ten (10)

days after entry of an order granting this Motion or at such other place and time as may be

agreed upon by the parties.

                                            BASIS FOR RELIEF

                  13.        Bankruptey Rule 2004 provides that the Court may order the examination

and the production of documentary evidence of“any entity” concerning any matter that relates

                                                       4
DOCS DE:227392.3 57092/001
               Case 18-11535-LSS             Doc 125      Filed 03/09/20   Page 5 of 8




to the liabilities and financial condition of the debtor, or to any matter which may affect the

administration of the debtor’s estate, or . . . any matter relevant to the case or the formulation of a

plan. Fed. R. Bankr. P. 2004(b); see also Harrow v. Street (In re Fruehauf Trailer Corp.), 369

B.R. 817, 827-28 (Bankr. D. Del. 2007)(noting the “extensive document discovery” that

occurred pursuant to a subpoena issued under Fed. R. Bankr. P. 2004). The term “entity’

includes individuals, partnerships and corporations. See 11 U.S.C. §§ 101(15) and (41).

                  14.        The scope of a Rule 2004 examination is “unfettered and broad,” as the

plain language of the rule indicates. See In re Countrywide Home Loans, Inc., 384 B.R. 373, 400

(Bankr. W.D. Pa. 2008). Indeed, Bankruptcy Rule 2004 affords parties-in-interest an extremely

broad right of discovery and “is even broader than that of discovery permitted under [the Federal

Rules of Civil Procedure], which themselves contemplate broad, easy access to discovery.” In re

Valley Forge Plaza Assocs., 109 B.R. 669, 674(Bankr. E.D. Pa. 1990)(citations omitted). See

also In re Teleglobe Communications Corp., 493 F.3d 345, 354 n. 6 (3'^‘* Cir. 2007)(Rule 2004

allows parties with an interest in the bankruptcy estate to conduct discovery into matters

affecting the estate); In re Washington Mutual, 408 B.R. 45, 50(Bankr. D. Del. 2009)(a “Rule

2004 [examination] is commonly recognized as more in the nature of a ‘fishing expedition’”)

(citations omitted).

                  15.        In addition, the Court may order Goldman Sachs to designate informed

persons to testify on their behalf regarding the assets. See e.g.. In re Analytical Sys., Inc., 71

B.R. 408,412(Bankr. N.D. Ga. 1987)(“The application of the discovery device of Bankruptcy

Rule 7030 (Fed.R.Civ.P. 30, for a corporation to designate and inform persons to testify on its

behalf to Bankruptcy Rule 2004 examinations is both consistent with and assists in the

accomplishment of expeditious administration.”).



                                                      5
DOCS_DE:227392.3 57092/001
               Case 18-11535-LSS             Doc 125       Filed 03/09/20   Page 6 of 8




                 16.         Plainly, the broad access afforded by Rule 2004 extends to third parties

such as Goldman Sachs that have information relating to the financial affairs of the Debtors, and

other actions taken on behalf of the Debtors, including information held by their former owners.

See e.g., In re Witcher, 56 B.R. 428,433 (Bankr. N.D. 111. 1985)(Bankruptcy Rule 2004

examination “may extend to creditors and third parties who have had dealings with the debtor”).

This is because “[t]he clear intent of Rule 2004 .. . is to give parties in interest an opportunity to

examine individuals having knowledge of the financial affairs of the debtor in order to preserve

the rights of creditors.” In re GHR Cos., Inc.,41 B.R. 655,660(Bankr. D. Mass. 1984).

                 17.         In this case, an order pursuant to Rule 2004 is both appropriate and

necessary. The Trustee seeks to obtain the Information from Goldman Sachs to evaluate whether

the Debtors’ estates have viable causes of action related to activities that preceded and

precipitated the Debtors’ eventual bankruptcy filings. This inquiry falls squarely within the

permissible scope of discovery under Bankruptcy Rule 2004. The Trustee is entitled to

investigate the prepetition activities related to the ownership of the Debtors and whether the

Debtors may have claims against third parties, including, but not limited to, the former owners.

Accordingly, issuance of subpoenas to access the Information is necessary for the Trustee to

obtain the discovery he seeks.

             CERTIFICATION OF COMPLIANCE WITH LOCAL RULE 2004-1

                  18.        Attached hereto as Exhibit C is a certification of Colin R. Robinson,

counsel to the Trustee, demonstrating compliance with Local Rule 2004-1, and stating that prior

to the filing of this Motion, co-counsel for the Trustee conferred with counsel for Goldman Sachs

with respect to the subject matter of this Motion and no agreement was reached.




                                                       6
DOCS_DE:227392.3 57092/001
               Case 18-11535-LSS             Doc 125       Filed 03/09/20    Page 7 of 8




                                                  NOTICE


                 19.         Notice of this Motion has been given to the following parties or, in lieu

thereof, to their counsel, if known: (a) the Office of the United States Trustee for the District of

Delaware;(b) counsel to Goldman Saehs; and (c)those persons who have requested notice

pursuant to Rule 2002 of the Federal Rules of Bankruptcy Procedure. The Trustee submits that.

in light of the nature of the relief requested, no other or further notice need be given.



                               [Remainder ofPage Intentionally Left Blankf




                                                       1
DOCS_DE:227392.3 57092/001
               Case 18-11535-LSS         Doc 125     Filed 03/09/20     Page 8 of 8




                                      NO PRIOR REQUEST


         No prior request for the relief requested herein has been presented to this or any other

court.




Dated; March 9, 2020                       PACHULSKI STANG ZIEHL & JONES LLP


                                           /s/ Colin R. Robinson
                                           Bradford J. Sandler(DE Bar No. 4142)
                                           Colin R. Robinson(DE Bar No. 5524)
                                           919 N. Market Street, 17th Floor
                                           P O Box 8705
                                           Wilmington, DE 19899 (Courier 19801)
                                           Telephone; (302)652-4100
                                           Facsimile; (302)652-4400
                                           Email;     bsandler(@pszjlaw.com
                                                      crobinson@pszjlaw.com

                                           Counsel to George L. Miller, Chapter 7 Trustee




DOCS DE:227392,3 57092/001
